Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20     PageID.1   Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DANA NESSEL, Attorney General of
the State of Michigan,
                                        No.
             Plaintiff,
                                        HON.
VINTNERS COLLECTIVE, LLC,
             Defendant.



  COMPLAINT FOR PRELIMINARY AND PERMANENT INJUNCTIONS
PURSUANT TO THE TWENTY-FIRST AMENDMENT ENFORCEMENT ACT
         AND MICHIGAN CONSUMER PROTECTION ACT


                                   Attorneys for Plaintiff

                                   DANA NESSEL
                                   Attorney General

                                   Daniel Felder (P68920)
                                   Rosendo Asevedo, Jr. (P28369)
                                   Melinda A. Leonard (P63638)
                                   Assistant Attorneys General
                                   Alcohol & Gambling Enforcement Division
                                   25680 W. 8 Mile Rd.
                                   Southfield, MI 48033
                                   (313) 456-1180
                                   FelderD1@michigan.gov

Dated: October 6, 2020
 Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20         PageID.2    Page 2 of 14




I.    PRELIMINARY STATEMENT

      1.     Plaintiff, Michigan Attorney General Dana Nessel, brings this lawsuit

against Defendant, Vintner’s Collective, LLC, (Vintner’s Collective) and seeks

preliminary and permanent injunctive relief pursuant to the Twenty-first

Amendment Enforcement Act, 27 U.S.C. § 122a, and costs and fines pursuant to the

Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901, et seq.

      2.     Vintner’s Collective has illegally sold and shipped intoxicating liquors

to consumers in Michigan without licensure by the Michigan Liquor Control

Commission (MLCC).

      3.     These practices violate several provisions of the Michigan Liquor

Control Code, as well as section 3 of the Michigan Consumer Protection Act, Mich.

Comp. Laws § 445.903.

      4.     The MLCC, in partnership with the Michigan Department of Attorney

General, has dedicated extensive resources to enforcing Michigan’s alcohol sale and

shipping restrictions.

      5.     In furtherance of the efforts to combat illegal sales and shipments of

alcohol and avoid litigation, Plaintiff Nessel has attempted to stop Vintner’s

Collective from making illegal sales and shipments by issuing a cease and desist

letter. See Exhibit 1.

      6.     Vintner’s Collective failed to comply with the cease and desist request.




                                          2
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20           PageID.3    Page 3 of 14




       7.    Vintner’s Collective continues to violate the alcohol sale and shipping

laws imposed by the Michigan Liquor Control Code and, in so doing, threatens the

health, safety, and welfare of Michigan citizens.

       8.    The Twenty-first Amendment to the United States Constitution

prohibits “[t]he transportation or importation into any State, Territory, or

Possession of the United States for delivery or use therein of intoxicating liquors, in

violation of laws thereof.” U.S. Const. Amend. XXI, § 2.

       9.    This lawsuit is required to restrain Vintner’s Collective from engaging

or continuing to engage in the violations alleged, to enforce compliance with

Michigan law, to enforce Michigan’s authority over the transportation and

importation of alcoholic liquor into Michigan, and to protect the health, safety, and

welfare of its citizens. See 27 U.S.C. § 122a(b)(1)-(2).

II.    PARTIES

       10.   Plaintiff, Attorney General Dana Nessel, brings this suit in her official

capacity.

       11.   Defendant, Vintner’s Collective, is a California limited liability

company located at 1245 Main St., Napa, California, 94559.

III.   JURISDICTION

       12.   The Twenty-first Amendment Enforcement Act, 27 U.S.C. § 122a,

permits state attorneys general to bring a civil action in federal district courts when

the attorney general “has reasonable cause to believe that a person is engaged in, or




                                            3
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20            PageID.4    Page 4 of 14




has engaged in, any act that would constitute a violation of a State law regulating

the importation or transportation of any intoxicating liquor.” 27 U.S.C. § 122a(b).

      13.    “Intoxicating liquor” is defined in the Twenty-first Amendment

Enforcement Act as “any spirituous, vinous, malted, fermented, or other

intoxicating liquor of any kind.” 27 U.S.C. § 122a(2).

      14.    This Court has jurisdiction pursuant to subsection (c)(1) of the Twenty-

first Amendment Enforcement Act, 27 U.S.C. § 122a(c)(1), which provides in

relevant part:

             The district courts of the United States shall have
             jurisdiction over any action brought under this section by
             an attorney general against any person, except one
             licensed or otherwise authorized to produce, sell, or store
             intoxicating liquor in such state.

      15.    Vintner’s Collective is not licensed or otherwise authorized to produce,

sell, or store intoxicating liquor in the State of Michigan.

      16.    Plaintiff’s state law claims are so related to the action over which this

Court has original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution. As such, this Court has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367(a).

IV.   VENUE

      17.     The Twenty-first Amendment Enforcement Act, 27 U.S.C. § 122a(c)(2),

provides that “[a]n action under this section may be brought only in accordance with




                                            4
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20            PageID.5    Page 5 of 14




section 1391 of Title 28 or in the district in which the recipient of the intoxicating

liquor resides or is found.”

       18.    Vintner’s Collective has made illegal sales and shipments of

intoxicating liquor to an MLCC investigator who resides in Ferndale, Michigan.

       19.    Ferndale, Michigan, is located in the Eastern District of Michigan

federal judicial district.

       20.    Venue in the Eastern District is therefore appropriate pursuant to the

Twenty-first Amendment Enforcement Act, 27 U.S.C. § 122a(c)(2).

V.     BACKGROUND

       21.     Since 2015, with the close assistance of the Attorney General’s Alcohol

and Gambling Enforcement Division, the MLCC has focused on unlicensed entities

illegally selling and shipping beer and wine to consumers in Michigan.

       22.    For the reasons alleged in this Complaint, Plaintiff has reasonable

cause to believe that Vintner’s Collective is violating Michigan laws governing the

transportation and importation of intoxicating liquor.

       23.    Vintner’s Collective continues to sell and ship wine directly to

Michigan consumers despite not qualifying for or holding a direct shipper license in

the State of Michigan. Vintner’s Collective’s activities constitute illegal importation

of intoxicating liquors.

       24.     Michigan law generally prohibits a person from selling, delivering, or

importing alcoholic liquor in Michigan unless the “sale, delivery, or importation is

made by the [C]ommission, the [C]ommission’s authorized agent or distributor, an



                                            5
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20          PageID.6    Page 6 of 14




authorized distribution agent approved by order of the [C]ommission, a person

licensed by the [C]ommission, or by prior written order of the [C]ommission.” Mich.

Comp. Laws § 436.1203(1).

      25.    “Alcoholic liquor” is defined in the Michigan Liquor Control Code as:

      any spiritous, vinous, malt, or fermented liquor, powder, liquids, and
      compounds, whether or not medicated, proprietary, patented, and by
      whatever name called, containing ½ of 1% or more of alcohol by volume that
      are fit for use for food purposes or beverage purposes as defined and classified
      by the [C]ommission according to alcoholic content as bellowing to 1 of the
      varieties defined in this chapter.

      Mich. Comp. Laws § 436.1105(3).

      26.    Michigan allows only “direct shipper” licensees to sell and ship wine

from outside the state directly to consumers in Michigan. See Mich. Comp. Laws §

436.1203(4). “Direct shipper” is defined in the Michigan Liquor Control Code as “a

person who sells, delivers, or imports wine, to consumers in this state, that he or

she produces and bottles . . . and that is transacted or caused to be transacted

through the use of any mail order, internet, telephone, computer, device, or other

electronic means[.]” Mich. Comp. Laws § 436.1203(25)(i).

      27.    Only a licensed Michigan wine maker or an out-of-state wine producer

and bottler holding both a federal basic permit and a license to manufacture wine in

its state of domicile may qualify for a direct shipper license. Mich. Comp. Laws §

436.1203(10).

      28.    Wine satisfies the definitions of “intoxicating liquor” in the Twenty-

first Amendment Enforcement Act and “alcoholic liquor” in the Michigan Liquor

Control Code.

                                          6
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20           PageID.7    Page 7 of 14




VI.   FACTS

      29.    Vintner’s Collective has not applied for or received a license to sell or

ship alcoholic liquor pursuant to the Michigan Liquor Control Code.

      2017 Shipments

      30.    In January 2019, an MLCC investigator reviewed a common carrier

report that United Parcel Service had submitted to the MLCC pursuant to Mich.

Comp. Laws § 436.1203 concerning shipments of intoxicating liquor into Michigan

in 2017. Seven shipments were listed as being shipped to Michigan addresses by

Vintner’s Collective, LLC d/b/a Vintner’s Collective & Vintner’s Collective-TC.

      Cease and Desist Letter

      31.    Based on the MLCC investigator’s findings, the Michigan Department

of Attorney General sent a cease and desist letter to Vintner’s Collective’s mailing

address on or about September 25, 2019. Exhibit 1.

      32.    Additional copies of the cease and desist letter were sent to the

registered agent for Vintner’s Collective, as well as the address licensed by the

California Department of Alcoholic Beverage Control. Exhibit 2.

      33.    The letters were sent via certified mail to each address, return receipt

requested. Dustin Harmon signed as “agent” on October 3, 2019, for the letter sent

to the mailing address located at 1245 Main St., Napa, CA, 94559. Kim Erasmy-

Murphy signed for the letter sent to the additional address of record located at 1230

Darling St., Napa, CA, 94558 on October 7, 2019. The letter sent to the registered

agent, Garret Murphy, at 46 Windsor Ct., Napa, CA, 94558, was returned and



                                           7
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20           PageID.8    Page 8 of 14




marked “refused,” and the other letter sent to that address came back marked

“vacant.”

      34.    The cease and desist letter also included excerpts from a common

carrier report from United Parcel Service for the time period of January 2017 to

August 2017 that reflected seven shipments of alcoholic liquor into Michigan by

Vintner’s Collective. Exhibit 3.

      35.    The cease and desist letter informed Vintner’s Collective that its

practice of directly shipping wine to consumers in the State of Michigan without

possessing a direct shipper license is illegal. Furthermore, the cease and desist

letter stated that legal action would result if Vintner’s Collective continued its

illegal activity of selling and shipping alcoholic liquor to consumers in Michigan

without the proper license. See Exhibit 1.

      36.    On October 8, 2019, a representative of Vintner’s Collective advised

the Department of Attorney General by email that the company had received the

cease and desist letter and would no longer ship wine to Michigan customers

without proper licensing. Exhibit 4 (email).

      Subsequent Shipments

      37.    To investigate whether Vintner’s Collective had discontinued its illegal

shipments following the September 25, 2019 cease and desist letter and October 8,

2019 communication, an MLCC investigator reviewed United Parcel Service’s

common carrier reports for the calendar year 2019. The report showed that

Vintner’s Collective continued to illegally ship intoxicating liquor into Michigan



                                           8
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20         PageID.9     Page 9 of 14




after it had received the cease and desist letter and had advised the Department of

Attorney General that it would no longer ship wine into Michigan without licensure.

Exhibit 5 (report excerpts).

      38.    Thereafter, on April 1, 2020, an MLCC investigator placed an order on

Vintner’s Collective’s website, www.vintnerscollective.com, for the purchase and

shipment of one 750 ml bottle of 2018 Azur Rose wine. Exhibit 6 (order

documentation).

      39.    The MLCC investigator purchased the bottle of wine for $36.00 and

paid $2.79 in taxes and $24.00 for shipping. Exhibit 6.

      40.    On or about April 7, 2020, the MLCC investigator received a package

containing a 750 ml bottle of 2018 Azur Rose wine at 3271 Inman St., Ferndale, MI

48220. Exhibit 7 (photographs of package).

      41.    The return address on the package fulfilling the investigator’s order

read: Concierge Package Service, 21481 8th St. E, Sonoma, CA, 95476-9291. Exhibit

8 (photograph of return address label). Concierge Package Service also lacks a

license permitting it to ship wine into Michigan.

      42.    On August 21, 2020, the investigator placed another order on Vintner’s

Collective’s website, www.vintnerscollective.com, for the purchase and shipment of

a 750 ml bottle of Ancien 2017 Jouissance Russian River Valley Pinot Noir and a

750 ml bottle of Ancien 2017 Sangiacomo Pino Gris. Exhibit 9 (order

documentation).




                                          9
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20         PageID.10      Page 10 of 14




      43.    The MLCC investigator purchased the bottles of wine for $87.00 and

paid 6.74 in taxes and $26.00 for shipping. Exhibit 9.

      44.    On or about September 22, 2020, the MLCC investigator received a

package containing both bottles of wine at 3271 Inman St., Ferndale, MI 48220.

Exhibit 10 (photographs of package).

      45.    The return address on the package fulfilling the investigator’s order

read: Candice Harper, (707) 259-1980, Vintners Collective, 1785 – B Tanen St.,

Napa, CA 94559-1326. Exhibit 11 (photograph of return address label).


                                       COUNT I

          CAUSE OF ACTION UNDER TWENTY-FIRST AMENDMENT
                         ENFORCEMENT ACT

      46.    Plaintiff incorporates by reference paragraphs 1-45 as if fully restated

herein.

      47.    Subsection (b) of the Twenty-first Amendment Enforcement Act, 27

U.S.C. § 122a(b), provides for temporary and permanent injunctive relief, as follows:

             If the attorney general has reasonable cause to believe
             that a person is engaged in, or has engaged in, any act
             that would constitute a violation of a State law regulating
             the importation or transportation of any intoxicating
             liquor, the attorney general may bring a civil action in
             accordance with this section for injunctive relief
             (including a preliminary or permanent injunction) against
             the person, as the attorney general determines to be
             necessary to--

             (1) restrain the person from engaging, or continuing to
             engage, in the violation; and

             (2) enforce compliance with the State law.

                                          10
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20           PageID.11     Page 11 of 14




      48.      Because Vintner’s Collective lacked a direct shipper license, its sale of

wine and its shipment of wine, including its shipment through Concierge Package

Service, to a Michigan consumer violated the prohibition in Mich. Comp. Laws §

436.1203(1).

      49.      Because Vintner’s Collective does not fit within one of the categories of

persons permitted to sell, deliver, or import wine or beer in Mich. Comp. Laws §

436.1204(1), its sales and shipments of wine violate that statute.

      50.      Both Mich. Comp. Laws § 436.1203 and § 436.1204 are state laws

regulating the importation and transportation of intoxicating liquor.

      51.      Defendant has also violated section 901(1) of the Michigan Liquor

Control Code, Mich. Comp. Laws § 436.1901(1), which also regulates the

importation and transportation of intoxicating liquor. That provision states:

        A person, directly or indirectly, himself or herself or by his or
        her clerk, agent or employee shall not manufacture,
        manufacture for sale, sell, offer or keep for sale, barter,
        furnish, or import, import for sale, transport for hire, or
        transport, or possess any alcoholic liquor unless the person
        complies with this act.


      52.      Absent temporary and permanent injunctive relief, Defendant may

make similar illegal sales and shipments of alcoholic liquor to Michigan consumers

in the future.

      53.      All nonjudicial means of restraining Vintner’s Collective from engaging

in these violations and enforcing compliance with these Michigan laws have proven

inadequate.



                                            11
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20          PageID.12    Page 12 of 14




      54.    Accordingly, Plaintiff is entitled to preliminary and permanent

injunctive relief pursuant to the Twenty-first Amendment Enforcement Act

prohibiting Vintner’s Collective from making future sales and shipments of alcoholic

liquor to Michigan consumers.


                                     COUNT II

          MICHIGAN CONSUMER PROTECTION ACT VIOLATIONS

      55.    Plaintiff incorporates by reference paragraphs 1-54 as if fully restated

herein.

      56.    Vintner’s Collective has engaged in illegal alcohol sales and shipments

to a Michigan consumer.

      57.    These practices by Vintner’s Collective constitute unlawful “[u]nfair,

unconscionable, or deceptive methods, acts, or practice in the conduct of trade or

commerce” under section 3 of the Michigan Consumer Protection Act, Mich. Comp.

Laws § 445.903(1), because, by these actions, Vintner’s Collective has:

      (a) Caus[ed] a probability of confusion or misunderstanding as to . . .
      the approval . . . of goods or services.

                                 ***

      (c) Represent[ed] that goods . . . have approval . . . that they do not
      have . . . .

                                 ***

      (n) Caus[ed] a probability of confusion or of misunderstanding as to
      the legal rights . . . of a party to a transaction.

                                 ***



                                          12
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20         PageID.13     Page 13 of 14




      (s) Fail[ed] to reveal a material fact, the omission of which tends to
      mislead or deceive the consumer, and which fact could not be
      reasonably known by the consumer.

                                 ***

      (bb) Ma[de] a representation of fact . . . material to the transaction
      such that a person reasonably believes the represented . . . state of
      affairs to be other than it actually is.

      (cc) Fail[ed] to reveal facts which are material to the transaction in
      light of representations of fact made in a positive manner.


      58.    Section 5(1) of the Michigan Consumer Protection Act, Mich. Comp.

Laws § 445.905(1), provides for penalties for each violation of the Act up to

$25,000.00, including injunctive relief and costs.

      59.    Accordingly, Defendant is liable for and should be assessed civil

penalties for each of the Michigan Consumer Protection Act violations.

                               REQUESTED RELIEF

      Plaintiff respectfully requests this Honorable Court to enter an Order

providing for:

      a)     Preliminary and permanent injunctive relief under the Twenty-

      first Amendment Enforcement Act enjoining Defendant from

      continuing to violate the applicable provisions of the Michigan Liquor

      Control Code;

      b)     Preliminary and permanent injunctive relief under the Michigan

      Consumer Protection Act enjoining Defendant from continuing to

      violate the applicable provisions of that Act, Mich. Comp. Laws §

      445.905(1);

                                          13
Case 2:20-cv-12715-SFC-DRG ECF No. 1 filed 10/06/20         PageID.14    Page 14 of 14




      c)     The imposition of cumulative civil penalties against Defendant

      pursuant to section 5(1) of the Michigan Consumer Protection Act,

      specifically $25,000.00 for each violation of the Act, including

      violations learned of through the course of discovery, Mich. Comp.

      Laws § 445.905(1);

      d)     Reimbursement of investigative expenses incurred, Mich. Comp.

      Laws § 445.905(1);

      e)     An award of costs and attorney fees, Mich. Comp. Laws

      § 445.905(1);

      f)     Any other relief determined to be just and appropriate.


                                       Respectfully submitted,

                                       DANA NESSEL
                                       Attorney General

                                       /s Daniel Felder
                                       Daniel Felder (P68920)
                                       Rosendo Asevedo, Jr. (P28369)
                                       Melinda A. Leonard (P63638)
                                       Assistant Attorneys General
                                       Alcohol & Gambling Enforcement Division
                                       25680 W. 8 Mile Rd.
                                       Southfield, MI 48033
                                       (313) 456-1180
                                       FelderD1@michigan.gov

Dated: October 6, 2020




                                          14
